Exhibit 10.2

EMPLOYMENT AGREEMENT

CORNELL COMPANIES, INC.

This EMPLOYMENT AGREEMENT is made and entered into as of the 19th day of March,
2007, by and between Cornell Companies, Inc., a Delaware corporation (the
“Company”), and William E. Turcotte (“Employee”).

WHEREAS, the Company wishes to employ the Employee and to enter into an
agreement embodying the terms of such employment (this “Agreement”) and Employee
desires to enter into this Agreement and to accept such employment, subject to
the terms and provisions of this Agreement.

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are mutually acknowledged, the Company and Employee hereby
agree as follows:


SECTION 1.               DEFINITIONS.


(A)           “ACCRUED OBLIGATIONS” SHALL MEAN (I) ALL ACCRUED BUT UNPAID BASE
SALARY THROUGH THE DATE OF TERMINATION OF EMPLOYEE’S EMPLOYMENT, (II) ANY UNPAID
OR UNREIMBURSED BUSINESS EXPENSES INCURRED IN ACCORDANCE WITH SECTION 8 BELOW,
(III) ANY BENEFITS PROVIDED UNDER THE COMPANY’S EMPLOYEE BENEFIT PLANS OR
ARRANGEMENTS, IN ACCORDANCE WITH THE TERMS OF ANY SUCH BENEFIT PLANS OR
ARRANGEMENTS, AND (IV) PAYMENTS OR BENEFITS REQUIRED TO BE PROVIDED EMPLOYEE BY
OPERATION OF APPLICABLE LAW.


(B)           “BASE SALARY” SHALL MEAN THE SALARY PROVIDED FOR IN SECTION 6(A),
BELOW, OR ANY INCREASED SALARY GRANTED TO EMPLOYEE PURSUANT TO SECTION 6(A).


(C)           “BOARD” SHALL MEAN THE BOARD OF DIRECTORS OF THE COMPANY.


(D)           “CAUSE” SHALL MEAN (I) MATERIAL ACTS OF PERSONAL DISHONESTY
SUBSTANTIALLY RELEVANT TO COMPANY MATTERS, GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT BY EMPLOYEE IN CONNECTION WITH EMPLOYEE’S EMPLOYMENT DUTIES; (II)
FAILURE OR REFUSAL BY EMPLOYEE TO PERFORM IN ANY MATERIAL RESPECT HIS DUTIES OR
RESPONSIBILITIES UNDER THIS AGREEMENT; (III) MISAPPROPRIATION BY EMPLOYEE OF THE
ASSETS OR BUSINESS OPPORTUNITIES OF THE COMPANY OR ITS AFFILIATES; (IV)
EMBEZZLEMENT OR OTHER FINANCIAL FRAUD COMMITTED BY EMPLOYEE, AT HIS DIRECTION,
OR WITH HIS PERSONAL KNOWLEDGE; (V) EMPLOYEE’S INDICTMENT FOR, CONVICTION OF,
ADMISSION TO, OR ENTRY OF PLEAS OF NO CONTEST TO ANY FELONY OR ANY CRIME
INVOLVING MORAL TURPITUDE; (VI) PUBLIC OR CONSISTENT DRUNKENNESS BY EMPLOYEE OR
HIS ILLEGAL USE OF NARCOTICS WHICH IS, OR COULD REASONABLY BE EXPECTED TO
BECOME, MATERIALLY INJURIOUS TO THE REPUTATION OR BUSINESS OF THE COMPANY OR ITS
AFFILIATES OR WHICH IMPAIRS, OR COULD REASONABLY BE EXPECTED TO IMPAIR, THE
PERFORMANCE OF EMPLOYEE’S DUTIES HEREUNDER; OR (VII) EMPLOYEE’S BREACH OF ANY
MATERIAL PROVISION OF THIS AGREEMENT OR VIOLATION OF THE COMPANY’S PRACTICES OR
POLICIES.


--------------------------------------------------------------------------------





(E)           A “CHANGE IN CONTROL” SHALL BE DEEMED TO HAVE OCCURRED ON THE
EARLIEST OF THE FOLLOWING DATES:  (I) THE DATE THE COMPANY MERGES OR
CONSOLIDATES WITH ANY OTHER ENTITY, AND THE COMPANY’S STOCKHOLDERS DO NOT OWN,
DIRECTLY OR INDIRECTLY, AT LEAST 50% OF THE VOTING CAPITAL STOCK OF THE
SURVIVING ENTITY; (II) THE DATE THE COMPANY SELLS ALL OR SUBSTANTIALLY ALL OF
ITS ASSETS TO ANY OTHER PERSON OR ENTITY; PROVIDED THAT THE SALE OR OTHER
TRANSFER OF COMPANY FACILITIES TO A REAL ESTATE INVESTMENT TRUST, IN A
SALE-LEASEBACK TRANSACTION, OR ANY SIMILAR TRANSACTION SHALL NOT BE CONSIDERED A
SALE OF ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS; (III) THE DATE THE
COMPANY IS DISSOLVED; OR (IV) THE DATE ANY THIRD PERSON OR ENTITY TOGETHER WITH
ITS AFFILIATES BECOMES, DIRECTLY OR INDIRECTLY, THE BENEFICIAL OWNER OF THE
LEAST 51% OF THE VOTING STOCK OF THE COMPANY; PROVIDED, HOWEVER, THAT
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN CLAUSES (I) — (IV), A
CHANGE IN CONTROL SHALL NOT BE DEEMED TO HAVE OCCURRED IN CONNECTION WITH ANY
BANKRUPTCY OR INSOLVENCY OF THE COMPANY, OR ANY TRANSACTION IN CONNECTION
THEREWITH.


(I)            “AFFILIATE” SHALL MEAN, WITH RESPECT TO ANY PERSON OR ENTITY, ANY
PERSON OR ENTITY THAT DIRECTLY OR INDIRECTLY CONTROLS, IS CONTROLLED BY, OR IS
UNDER COMMON CONTROL WITH SUCH PERSON OR ENTITY;


(II)           “CONTROL” SHALL MEAN, WITH RESPECT TO A PERSON OR ENTITY, THE
POSSESSION, DIRECTLY OR INDIRECTLY, OF THE POWER TO DIRECT OR CAUSE THE
DIRECTION OF THE MANAGEMENT AND POLICIES OF SUCH PERSON OR ENTITY, IN ANY WAY.


(III)          “VOTING STOCK” SHALL MEAN THE OUTSTANDING SHARES OF CAPITAL STOCK
OF THE COMPANY ENTITLED TO VOTE GENERALLY IN ELECTIONS FOR DIRECTORS, CONSIDERED
AS ONE CLASS, PROVIDED THAT IF ANY SHARES ARE ENTITLED TO MORE OR LESS THAN ONE
VOTE, THE TERM VOTING STOCK SHALL REFER TO SUCH PROPORTION OF THE VOTES ENTITLED
TO BE CAST BY SUCH SHARES.

Notwithstanding anything to the contrary above, if the Employee’s position,
duties and responsibilities on behalf of the Company are devoted entirely to one
distinct operating division of the Company, and that operating division of the
Company is the subject of a Sale, then such Sale of that operating division
shall be deemed a Change in Control for that Employee. In the event the Company
and the Employee do not agree whether he was employed by such a distinct
operation division, the issue shall be determined with finality by the Company’s
then-Chief Executive Officer in his sole and absolute discretion.


(F)               “COMMENCEMENT DATE” SHALL MEAN MARCH 19, 2007.


(G)              “COMPANY” SHALL MEAN CORNELL COMPANIES, INC., A DELAWARE
CORPORATION.


(H)              “COMPETITIVE ACTIVITIES” SHALL MEAN ANY BUSINESS ACTIVITIES IN
WHICH THE COMPANY OR ITS SUBSIDIARIES ARE ENGAGED OR HAVE PLANS TO ENGAGE EITHER
(I) DURING THE PERIOD OF EMPLOYEE’S EMPLOYMENT, OR (II) FOR PURPOSES OF
EMPLOYEE’S OBLIGATIONS UNDER SUBSECTION 10(B) AFTER THE PERIOD OF EMPLOYEE’S
EMPLOYMENT, AT THE TIME OF TERMINATION OF EMPLOYEE’S EMPLOYMENT, INCLUDING
WITHOUT LIMITATION, (I) CORRECTIONAL SERVICES, (II) HALF-WAY HOUSE SERVICES OR
TREATMENT PROGRAMS, (III) JUVENILE JUSTICE PROGRAMS OR FACILITIES, AND (IV)
RELATED EDUCATIONAL, CORRECTIONAL, REHABILITATIVE, OR TREATMENT SERVICES.


(I)               “CONFIDENTIAL INFORMATION” SHALL HAVE THE MEANING SET FORTH IN
SUBSECTION 10(A), BELOW.

2


--------------------------------------------------------------------------------





(J)               “DEVELOPMENTS” SHALL HAVE THE MEANING SET FORTH IN SUBSECTION
10(E), BELOW.


(K)              “DISABILITY” SHALL MEAN ANY PHYSICAL OR MENTAL DISABILITY OR
INFIRMITY THAT PREVENTS THE PERFORMANCE OF EMPLOYEE’S DUTIES (DESPITE REASONABLE
ACCOMMODATION) FOR A PERIOD OF (I) SIXTY (60) CONSECUTIVE DAYS OR (II) NINETY
(90) NON-CONSECUTIVE DAYS DURING ANY TWELVE (12) MONTH PERIOD.  ANY QUESTION AS
TO THE EXISTENCE, EXTENT OR POTENTIALITY OF EMPLOYEE’S DISABILITY UPON WHICH
EMPLOYEE AND THE COMPANY CANNOT AGREE SHALL BE DETERMINED BY A QUALIFIED,
INDEPENDENT PHYSICIAN SELECTED BY THE COMPANY AND APPROVED BY EMPLOYEE (WHICH
APPROVAL SHALL NOT BE UNREASONABLY WITHHELD).  THE DETERMINATION OF ANY SUCH
PHYSICIAN SHALL BE FINAL AND CONCLUSIVE FOR ALL PURPOSES OF THIS AGREEMENT.

(l)               “Entity” shall mean any “person” other than an individual
person.


(M)             “LONG-TERM INCENTIVE PLAN” SHALL MEAN THE CORNELL COMPANIES,
INC. LONG-TERM INCENTIVE PLAN, AS THE SAME MAY BE ESTABLISHED, AMENDED, MODIFIED
OR SUPPLEMENTED (INCLUDING REPLACEMENT OR ADDITIONAL PLANS) FROM TIME TO TIME IN
THE SOLE DISCRETION OF THE COMPANY.


(N)              “NON-COMPETITION RESTRICTED PERIOD” SHALL MEAN THE PERIOD
COMMENCING ON THE COMMENCEMENT DATE AND EXTENDING THROUGH (A) THE TWELVE (12)
MONTH ANNIVERSARY OF THE DATE OF EMPLOYEE’S TERMINATION OF EMPLOYMENT HEREUNDER
PURSUANT TO SECTION 9 FOR ANY REASON, BUT (B) THE EIGHTEEN (18) MONTH
ANNIVERSARY OF THE DATE OF EMPLOYEE’S TERMINATION OF EMPLOYMENT HEREUNDER
FOLLOWING A CHANGE IN CONTROL IN ACCORDANCE WITH SUBSECTION 9(F).


(O)              “NON-SOLICITATION RESTRICTED PERIOD” SHALL MEAN THE PERIOD
COMMENCING ON THE COMMENCEMENT DATE AND EXTENDING THROUGH THE (A) TWELVE (12)
MONTH ANNIVERSARY OF THE DATE OF EMPLOYEE’S TERMINATION OF EMPLOYMENT HEREUNDER
PURSUANT TO SECTION 9 FOR ANY REASON, BUT (B)  THE EIGHTEEN (18) MONTH
ANNIVERSARY OF THE DATE OF EMPLOYEE’S TERMINATION HEREUNDER FOLLOWING A CHANGE
IN CONTROL IN ACCORDANCE WITH SUBSECTION 9(F). .

(p)              “Sale” shall mean a transfer of all or substantially all of the
interests of the Company, or a Change in Control of the Company, or any
transaction having a similar effect (including, without limitation, a merger or
consolidation).


(Q)              “SEVERANCE AMOUNT” SHALL MEAN THE AMOUNT SPECIFIED IN
SUBSECTION 9(D)(II) OR, IN THE ALTERNATIVE, SUBSECTION 9(F), AS APPLICABLE,
BELOW.


SECTION 2.               ACCEPTANCE; “AT WILL” EMPLOYMENT.

The Company agrees to employ Employee and Employee agrees to serve the Company
on the terms and conditions set forth herein.  Employee’s employment is and
shall at all times be on an “at will” basis, meaning that either the Company or
the Employee may terminate the employment relation, at any time, without notice
to the other, for any lawful reason, except as may otherwise be required to
satisfy the obligations of Company and Employee to each other pursuant to the
terms of this Agreement.

3


--------------------------------------------------------------------------------




Section 3.               Position, Duties and Responsibilities.


(A)         POSITION; DUTIES:  THROUGHOUT HIS PERIOD OF EMPLOYMENT, EMPLOYEE
SHALL BE EMPLOYED AND SERVE AS THE CORPORATE GENERAL COUNSEL OF THE COMPANY
(TOGETHER WITH SUCH OTHER POSITION OR POSITIONS CONSISTENT WITH EMPLOYEE’S TITLE
AS THE COMPANY SHALL SPECIFY FROM TIME TO TIME) AND SHALL HAVE SUCH DUTIES
TYPICALLY ASSOCIATED WITH SUCH TITLE AND AS MAY OTHERWISE BE ASSIGNED TO HIM BY
THE COMPANY. EMPLOYEE ALSO AGREES TO SERVE AS AN OFFICER AND/OR DIRECTOR OF ANY
SUBSIDIARY OF THE COMPANY WITHOUT ADDITIONAL COMPENSATION.


(B)        FULL BUSINESS TIME: EMPLOYEE SHALL DEVOTE HIS FULL BUSINESS TIME,
ATTENTION, SKILL AND BEST EFFORTS TO THE PERFORMANCE OF HIS DUTIES UNDER THIS
AGREEMENT AND SHALL NOT ENGAGE IN ANY OTHER OCCUPATION OR ACTIVE BUSINESS DURING
THE PERIOD OF HIS EMPLOYMENT, INCLUDING, WITHOUT LIMITATION, ANY SUCH ACTIVITY
THAT (X) CONFLICTS WITH THE INTERESTS OF THE COMPANY, (Y) INTERFERES WITH THE
PROPER AND EFFICIENT PERFORMANCE OF HIS DUTIES FOR THE COMPANY OR (Z) INTERFERES
WITH THE EXERCISE OF HIS JUDGMENT IN THE COMPANY’S BEST INTERESTS.


(C)           COMPANY POLICIES:  THE EMPLOYEE SHALL COMPLY WITH ALL COMPANY
PRACTICES, POLICIES AND PROCEDURES (INCLUDING THE COMPANY’S CONFLICT OF INTEREST
POLICY) AS IN EFFECT FROM TIME TO TIME.


SECTION 4.               LOCATION.

The location of Employee’s employment by the Company shall be in the greater
metropolitan area of Houston, Texas, or within fifty (50) miles of such greater
metropolitan area, except where Employee and Company have entered into a written
arrangement that provides for the Employee to work primarily from Employee’s own
home office.


SECTION 5.               RELOCATION.


IN THE EVENT THAT THE COMPANY SHALL REQUEST EMPLOYEE TO RELOCATE HIS PRINCIPAL
RESIDENCE, THE COMPANY SHALL REIMBURSE EMPLOYEE FOR ANY REASONABLE MOVING
EXPENSES THAT ARE ACTUALLY INCURRED BY EMPLOYEE IN CONNECTION WITH ANY SUCH
RELOCATION, PROVIDED EMPLOYEE FURNISHES TO THE COMPANY ANY DOCUMENTATION
REASONABLY REQUESTED BY THE COMPANY EVIDENCING ANY SUCH REASONABLE MOVING
EXPENSES.


SECTION 6.               COMPENSATION.


DURING THE PERIOD OF HIS EMPLOYMENT, EMPLOYEE SHALL BE ENTITLED TO THE FOLLOWING
COMPENSATION:


(A)           BASE SALARY.  EMPLOYEE SHALL BE PAID AN ANNUALIZED BASE SALARY,
PAYABLE IN ACCORDANCE WITH THE REGULAR PAYROLL PRACTICES OF THE COMPANY, OF
$230,000.00, WITH INCREASES, IF ANY, AS MAY BE APPROVED IN WRITING BY THE
COMPANY, IN ITS SOLE DISCRETION. DURING THE EMPLOYMENT PERIOD, THE BASE SALARY
SHALL BE REVIEWED AT LEAST ANNUALLY.  ANY INCREASE IN BASE SALARY SHALL NOT
SERVE TO LIMIT OR REDUCE ANY OTHER OBLIGATION TO THE EMPLOYEE UNDER THIS
AGREEMENT.  THE TERM BASE SALARY AS UTILIZED IN THIS AGREEMENT SHALL REFER TO
BASE SALARY AS SO INCREASED.

4


--------------------------------------------------------------------------------





(B)           INCENTIVE COMPENSATION.   EMPLOYEE SHALL BE ELIGIBLE FOR THE
ANNUAL DISCRETIONARY INCENTIVE COMPENSATION PLAN AS DETERMINED BY THE COMPANY,
IN ITS SOLE DISCRETION (THE “INCENTIVE COMPENSATION”).  EMPLOYEE SHALL RECEIVE
THE INCENTIVE COMPENSATION, IF ANY, IN RESPECT OF ANY YEAR AT THE SAME TIME AS
INCENTIVE COMPENSATION AWARDS ARE PAID TO OTHER EXECUTIVE OFFICERS OF THE
COMPANY, BUT IN NO EVENT LATER THAN ONE HUNDRED TWENTY (120) DAYS AFTER THE END
OF THE FISCAL YEAR FOR WHICH THE INCENTIVE COMPENSATION IS PAYABLE. THE ANNUAL
TARGET BONUS FORMING PART OR ALL OF THE INCENTIVE COMPENSATION SHALL BE NO LESS
THAN THIRTY-FIVE PERCENT (35%) OF EMPLOYEE’S BASE SALARY.


(C)           LONG-TERM INCENTIVE PLAN.  EMPLOYEE WILL BE ELIGIBLE TO
PARTICIPATE IN THE LONG-TERM INCENTIVE PLAN, SUBJECT TO THE TERMS AND PROVISIONS
OF SUCH PLAN.


SECTION 7.               EMPLOYEE BENEFITS; VACATION, ETC.


DURING THE PERIOD OF HIS EMPLOYMENT, EMPLOYEE SHALL BE ENTITLED TO PARTICIPATE
IN SUCH HEALTH, INSURANCE, RETIREMENT AND OTHER BENEFITS GENERALLY PROVIDED TO
OTHER MEMBERS OF THE SENIOR MANAGEMENT TEAM OF THE COMPANY.  EMPLOYEE SHALL ALSO
BE ENTITLED TO THE SAME NUMBER OF HOLIDAYS, PAID TIME OFF AND OTHER EMPLOYMENT
POLICIES AND PRACTICES AS ARE GENERALLY ALLOWED TO MEMBERS OF THE SENIOR
MANAGEMENT TEAM OF THE COMPANY IN ACCORDANCE WITH THE COMPANY POLICY IN EFFECT
FROM TIME TO TIME.    NOTHING IN THIS AGREEMENT SHALL PREVENT OR LIMIT THE
EMPLOYEE’S CONTINUING OR FUTURE PARTICIPATION IN ANY PLAN, PROGRAM, POLICY OR
PRACTICE PROVIDED BY THE COMPANY AND FOR WHICH THE EMPLOYEE MAY QUALIFY
ACCORDING TO THE TERMS THEREIN AS MAY BE MODIFIED FROM TIME TO TIME.  AMOUNTS
THAT ARE VESTED BENEFITS OR THAT THE EMPLOYEE IS OTHERWISE ENTITLED TO RECEIVE
UNDER ANY PLAN, POLICY, PRACTICE OR PROGRAM OF, OR ANY CONTRACT OR AGREEMENT
WITH THE COMPANY AT OR SUBSEQUENT TO THE TERMINATION SHALL BE PAYABLE IN
ACCORDANCE WITH THE TERMS OF SUCH PLAN, POLICY, PRACTICE OR PROGRAM, OR CONTRACT
OR AGREEMENT AS MAY BE MODIFIED FROM TIME TO TIME.


SECTION 8.               REIMBURSEMENT OF BUSINESS EXPENSES.

Employee is authorized to incur reasonable business expenses in carrying out his
duties and responsibilities under this Agreement and the Company shall promptly
reimburse him for all reasonable business expenses incurred in connection with
carrying out the business of the Company, subject to documentation in accordance
with the Company’s policy, as in effect from time to time.


SECTION 9.               TERMINATION OF EMPLOYMENT.


(A)           GENERAL.  THE EMPLOYEE’S EMPLOYMENT HEREUNDER SHALL TERMINATE UPON
THE EARLIEST TO OCCUR OF (I) EMPLOYEE’S DEATH, (II) A TERMINATION BY REASON OF A
DISABILITY, (III) A TERMINATION BY THE COMPANY WITH CAUSE, (IV) A TERMINATION BY
THE COMPANY WITHOUT CAUSE, (V) TERMINATION BY THE EMPLOYEE, OR A TERMINATION BY
THE COMPANY WITHOUT CAUSE FOLLOWING A CHANGE IN CONTROL. UPON ANY TERMINATION OF
EMPLOYEE’S EMPLOYMENT FOR ANY REASON, EXCEPT AS MAY OTHERWISE BE REQUESTED BY
THE COMPANY IN WRITING, EMPLOYEE SHALL RESIGN FROM ANY AND ALL DIRECTORSHIPS,
COMMITTEE MEMBERSHIPS OR ANY OTHER POSITIONS EMPLOYEE HOLDS WITH THE COMPANY OR
ANY OF ITS AFFILIATES.  NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT,
THE PROVISIONS OF THIS SECTION 9 SHALL EXCLUSIVELY GOVERN EMPLOYEE’S RIGHTS UPON
TERMINATION OF EMPLOYMENT WITH

5


--------------------------------------------------------------------------------





THE COMPANY, PROVIDED, HOWEVER, THAT NOTHING CONTAINED IN THIS SECTION 9 SHALL
DIMINISH EMPLOYEE’S RIGHTS WITH RESPECT TO THE LONG-TERM INCENTIVE PLAN, THE
TERMS AND PROVISIONS OF WHICH SHALL CONTINUE TO GOVERN EMPLOYEE’S RIGHTS AND
INTERESTS IN THE LONG-TERM INCENTIVE PLAN FOLLOWING ANY TERMINATION IN
ACCORDANCE THEREWITH, OR THE ACCRUED OBLIGATIONS.


(B)           TERMINATION DUE TO DEATH OR DISABILITY.  EMPLOYEE’S EMPLOYMENT
SHALL TERMINATE AUTOMATICALLY UPON HIS DEATH.  THE COMPANY MAY TERMINATE
EMPLOYEE’S EMPLOYMENT IMMEDIATELY UPON THE OCCURRENCE OF A DISABILITY, AS
DEFINED IN SUBSECTION 1(K) ABOVE, SUCH TERMINATION TO BE EFFECTIVE UPON
EMPLOYEE’S RECEIPT OF WRITTEN NOTICE OF SUCH TERMINATION.  IN THE EVENT
EMPLOYEE’S EMPLOYMENT IS TERMINATED DUE TO HIS DEATH OR DISABILITY, EMPLOYEE OR
HIS ESTATE OR HIS BENEFICIARIES, AS THE CASE MAY BE, SHALL BE ENTITLED TO:


(I)               THE ACCRUED OBLIGATIONS; AND


(II)              ANY UNPAID INCENTIVE COMPENSATION IN RESPECT TO ANY COMPLETED
FISCAL YEAR WHICH HAS ENDED PRIOR TO THE DATE OF SUCH TERMINATION, WHICH AMOUNT
SHALL BE PAID AT SUCH TIME AS INCENTIVE COMPENSATION AWARDS ARE PAID TO OTHER
SENIOR EXECUTIVES OF THE COMPANY.

Following such termination of Employee’s employment by the reason of death or
Disability, except as set forth in this Subsection 9(b), Employee shall have no
further rights to any compensation or any other benefits under this Agreement.


(C)              TERMINATION BY THE COMPANY FOR CAUSE.


(I)               A TERMINATION FOR CAUSE SHALL NOT TAKE EFFECT UNLESS THE
PROVISIONS OF THIS SUBSECTION (I) ARE COMPLIED WITH.  EMPLOYEE SHALL BE GIVEN
NOT LESS THAN FOURTEEN (14) DAYS WRITTEN NOTICE BY THE COMPANY OF THE INTENTION
TO TERMINATE HIM FOR CAUSE, WHICH NOTICE SHALL DESCRIBE THE PARTICULAR ACT OR
ACTS OR FAILURE OR FAILURES TO ACT THAT CONSTITUTE THE GROUNDS ON WHICH THE
PROPOSED TERMINATION FOR CAUSE IS BASED.  IF THE NATURE OF THE ALLEGED CAUSE IS
CAPABLE OF CURE, EMPLOYEE SHALL HAVE FOURTEEN (14) DAYS AFTER THE DATE THAT SUCH
WRITTEN NOTICE HAS BEEN GIVEN TO EMPLOYEE IN WHICH TO CURE SUCH CONDUCT. IF HE
FAILS TO CURE SUCH CONDUCT WITHIN THAT TIME PERIOD, THE TERMINATION SHALL BE
EFFECTIVE ON THE DATE IMMEDIATELY FOLLOWING THE EXPIRATION OF THE FOURTEEN (14)
DAY NOTICE PERIOD.  DURING ANY CURE PERIOD PROVIDED HEREUNDER, THE COMPANY MAY,
IN ITS SOLE AND ABSOLUTE DISCRETION, PROHIBIT EMPLOYEE FROM ENTERING THE
PREMISES OF THE COMPANY OR OTHERWISE PERFORMING HIS DUTIES HEREUNDER, PROVIDED
IT DOES NOT PREVENT THE CURE BY DOING SO.


(II)              IN THE EVENT THE COMPANY TERMINATES EMPLOYEE’S EMPLOYMENT FOR
CAUSE, HE SHALL BE ENTITLED ONLY TO THE ACCRUED OBLIGATIONS.


FOLLOWING SUCH TERMINATION OF EMPLOYEE’S EMPLOYMENT FOR CAUSE, EXCEPT AS SET
FORTH IN THIS SUBSECTION 9(C), EMPLOYEE SHALL HAVE NO FURTHER RIGHTS TO ANY
COMPENSATION OR ANY OTHER BENEFITS UNDER THIS AGREEMENT.


(D)           TERMINATION BY THE COMPANY WITHOUT CAUSE.  THE COMPANY MAY
TERMINATE EMPLOYEE’S EMPLOYMENT AT ANY TIME WITHOUT CAUSE, EFFECTIVE UPON
EMPLOYEE’S RECEIPT OF WRITTEN NOTICE OF SUCH TERMINATION.  IN THE EVENT
EMPLOYEE’S EMPLOYMENT IS TERMINATED BY THE COMPANY WITHOUT CAUSE (OTHER THAN DUE
TO DEATH OR DISABILITY), EMPLOYEE SHALL BE ENTITLED TO:

6


--------------------------------------------------------------------------------





(I)               THE ACCRUED OBLIGATIONS;


(II)              PAYMENT IN TWENTY-SIX (26) EQUAL BI-MONTHLY INSTALLMENTS OF
TWELVE (12) MONTHS OF THEN-BASE SALARY (THE “SEVERANCE AMOUNT”), LESS APPLICABLE
WITHHOLDINGS AND DEDUCTIONS, SUBJECT IN ALL EVENTS TO SECTION 21 OF THIS
AGREEMENT.


(III)             ANY UNPAID INCENTIVE COMPENSATION IN RESPECT TO ANY COMPLETED
FISCAL YEAR WHICH HAS ENDED PRIOR TO THE DATE OF SUCH TERMINATION, WHICH AMOUNT
SHALL BE PAID AT SUCH TIME AS INCENTIVE COMPENSATION AWARDS ARE PAID TO OTHER
SENIOR EXECUTIVES OF THE COMPANY; AND


(IV)             SHOULD EMPLOYEE BE ELIGIBLE FOR AND ELECT TO CONTINUE HIS
HEALTH INSURANCE PURSUANT TO COBRA FOLLOWING THE DATE OF SUCH TERMINATION, THE
COMPANY WILL PAY THE COBRA PREMIUMS, LESS THE AMOUNT DEDUCTED FROM EMPLOYEE’S
SEVERANCE IN AN AMOUNT EQUAL TO THAT WHICH HAD BEEN DEDUCTED FOR SUCH INSURANCE
COVERAGE WHEN HE WAS A REGULAR EMPLOYEE, UNTIL THE EARLIER OF: (A) TWELVE (12)
MONTHS OR (B) THE DATE EMPLOYEE COMMENCES EMPLOYMENT WITH ANY PERSON OR ENTITY
AND, THUS, IS ELIGIBLE FOR HEALTH INSURANCE BENEFITS.

Notwithstanding the foregoing, the payments and benefits described in
Subsections (ii), (iii) and (iv) above shall immediately terminate, and the
Company shall have no further obligations to Employee with respect thereto, in
the event that Employee breaches any provision of Section 10 hereof.

Following such termination of Employee’s employment by the Company without
Cause, except as set forth in this Subsection 9(d), Employee shall have no
further rights to any compensation or any other benefits under this Agreement.


(E)         TERMINATION BY EMPLOYEE.  EMPLOYEE MAY TERMINATE HIS EMPLOYMENT BY
PROVIDING THE COMPANY THIRTY (30) DAYS WRITTEN OR ORAL NOTICE OF SUCH
TERMINATION.  IN THE EVENT OF A TERMINATION OF EMPLOYMENT BY EMPLOYEE UNDER THIS
SUBSECTION 9(E), EMPLOYEE SHALL BE ENTITLED ONLY TO THE ACCRUED OBLIGATIONS.  IN
THE EVENT OF TERMINATION OF EMPLOYEE’S EMPLOYMENT UNDER THIS SUBSECTION 9(E),
THE COMPANY MAY, IN ITS SOLE AND ABSOLUTE DISCRETION, PROHIBIT EMPLOYEE FROM
ENTERING THE PREMISES OF THE COMPANY FOR ALL OR ANY PORTION OF THE NOTICE PERIOD
(WHICH IN NO EVENT SHALL BE TREATED AS A TERMINATION WITHOUT CAUSE), PROVIDED
THAT THE COMPANY SHALL CONTINUE TO PAY TO EMPLOYEE HIS THEN CURRENT BASE SALARY
AND CONTINUE BENEFITS PROVIDED FOR THE DURATION OF THE NOTICE PERIOD.

Following such termination of Employee’s employment by Employee, except as set
forth in this Subsection 9(e), Employee shall have no further rights to any
compensation or any other benefits under this Agreement.


(F)            TERMINATION BY COMPANY WITHOUT CAUSE FOLLOWING A CHANGE IN
CONTROL.  IF, WITHIN ONE HUNDRED EIGHTY (180) DAYS FOLLOWING A CHANGE IN
CONTROL, THE COMPANY TERMINATES THE EMPLOYMENT OF THE EMPLOYEE WITHOUT CAUSE,
THEN THE EMPLOYEE SHALL BE TREATED IN ALL RESPECTS AS IF HE WAS TERMINATED
WITHOUT CAUSE IN ACCORDANCE WITH SUBSECTION 9(D), ABOVE, EXCEPT THAT (1) THE
SEVERANCE AMOUNT SHALL REPRESENT EIGHTEEN (18) MONTHS OF THEN-BASE SALARY,
PAYABLE IN EIGHTEEN (18) EQUAL MONTHLY INSTALLMENTS, (2) PAYMENT OF EMPLOYEE’S
COBRA PREMIUMS, AS DESCRIBED IN SUBSECTION 9(D)(IV) ABOVE, SHALL CONTINUE UNTIL
THE EARLIER OF: (A)

7


--------------------------------------------------------------------------------





EIGHTEEN (18) MONTHS OR (B) THE DATE EMPLOYEE COMMENCES EMPLOYMENT WITH ANY
PERSON OR ENTITY AND, THUS, IS ELIGIBLE FOR HEALTH INSURANCE BENEFITS, AND (3)
THE EMPLOYEE WILL ALSO RECEIVE IN “LUMP SUM” FASHION, LESS APPLICABLE DEDUCTIONS
AND WITHHOLDINGS, A PAYMENT REPRESENTING THE DISCRETIONARY INCENTIVE
COMPENSATION HE WOULD HAVE BEEN AWARDED FOLLOWING THE FISCAL YEAR’S END, AS
DETERMINED BY THE COMPANY IN ITS SOLE DISCRETION, PRO-RATED FOR THE PERIOD OF
TIME HE WAS EMPLOYED BY THE COMPANY IN THE FISCAL YEAR FOR WHICH THE BONUS IS
PAYABLE.

Notwithstanding the foregoing, the payments and benefits described in this
Subsections 9(f) shall immediately terminate, and the Company shall have no
further obligations to Employee with respect thereto, in the event that Employee
breaches any provision of Section 10 hereof.

Following such termination of Employee’s employment by the Company without Cause
within One Hundred Eighty (180) days of a Change of Control, except as set forth
in this Subsection 9(f), Employee shall have no further rights to any
compensation or any other benefits under this Agreement.


(G)           RELEASE.  NOTWITHSTANDING ANY PROVISION HEREIN TO THE CONTRARY,
THE COMPANY MAY REQUIRE THAT, PRIOR TO PAYMENT OF ANY AMOUNT OR PROVISION OF ANY
BENEFIT OTHER THAN THE ACCRUED OBLIGATIONS, EMPLOYEE SHALL HAVE EXECUTED A
CUSTOMARY GENERAL RELEASE IN FAVOR OF THE COMPANY AND ITS AFFILIATES AND RELATED
PARTIES IN SUCH FORM AS IS REASONABLY REQUIRED BY THE COMPANY, AND ANY WAITING
PERIODS CONTAINED IN SUCH RELEASE SHALL HAVE EXPIRED.


SECTION 10.             RESTRICTIVE COVENANTS.


EMPLOYEE ACKNOWLEDGES AND AGREES THAT (A) THE AGREEMENTS AND COVENANTS CONTAINED
IN THIS SECTION 10 ARE (I) REASONABLE AND VALID IN GEOGRAPHICAL AND TEMPORAL
SCOPE AND IN ALL OTHER RESPECTS, AND (II) ESSENTIAL TO PROTECT THE VALUE OF THE
COMPANY’S BUSINESS AND ASSETS, AND (B) BY HIS EMPLOYMENT WITH THE COMPANY,
EMPLOYEE WILL OBTAIN KNOWLEDGE, CONTACTS, KNOW-HOW, TRAINING AND EXPERIENCE AND
THERE IS A SUBSTANTIAL PROBABILITY THAT SUCH KNOWLEDGE, KNOW-HOW, CONTACTS,
TRAINING AND EXPERIENCE COULD BE USED TO THE SUBSTANTIAL ADVANTAGE OF A
COMPETITOR OF THE COMPANY AND TO THE COMPANY’S SUBSTANTIAL DETRIMENT.  FOR
PURPOSES OF THIS SECTION 10, REFERENCES TO THE COMPANY SHALL BE DEEMED TO
INCLUDE ITS SUBSIDIARIES.


(A)           CONFIDENTIAL INFORMATION.  AT ANY TIME DURING AND AFTER THE END OF
THE PERIOD OF EMPLOYEE’S EMPLOYMENT BY THE COMPANY, WITHOUT THE PRIOR WRITTEN
CONSENT OF THE COMPANY, EXCEPT TO THE EXTENT REQUIRED BY AN ORDER OF A COURT
HAVING JURISDICTION OR UNDER SUBPOENA FROM AN APPROPRIATE GOVERNMENT AGENCY, IN
WHICH EVENT, EMPLOYEE SHALL USE HIS BEST EFFORTS TO CONSULT WITH THE COMPANY
PRIOR TO RESPONDING TO ANY SUCH ORDER OR SUBPOENA, AND EXCEPT AS REQUIRED IN THE
PERFORMANCE OF HIS DUTIES HEREUNDER, EMPLOYEE SHALL NOT DISCLOSE TO OR USE FOR
HIS BENEFIT OR THE BENEFIT OF ANY THIRD PARTY ANY CONFIDENTIAL OR PROPRIETARY
TRADE SECRETS, CUSTOMER LISTS, DRAWINGS, DESIGNS, INFORMATION REGARDING
LEGISLATIVE INITIATIVES, CONTRACT NEGOTIATIONS, VENDOR ARRANGEMENTS, PRODUCT
DEVELOPMENT, MARKETING PLANS, SALES PLANS, MANUFACTURING PLANS, MANAGEMENT
ORGANIZATION INFORMATION, OPERATING POLICIES OR MANUALS, BUSINESS PLANS,
FINANCIAL RECORDS, PACKAGING DESIGN OR OTHER FINANCIAL, COMMERCIAL, BUSINESS OR
TECHNICAL INFORMATION (I) RELATING TO THE COMPANY, OR (II) THAT THE COMPANY MAY
RECEIVE BELONGING TO SUPPLIERS, CUSTOMERS, OR OTHERS WHO DO BUSINESS WITH THE
COMPANY (COLLECTIVELY,

8


--------------------------------------------------------------------------------





“CONFIDENTIAL INFORMATION”).  EMPLOYEE’S OBLIGATION UNDER THIS SUBSECTION 10(A)
SHALL NOT APPLY TO ANY INFORMATION WHICH (I) IS KNOWN PUBLICLY; OR (II) IS IN
THE PUBLIC DOMAIN OR HEREAFTER ENTERS THE PUBLIC DOMAIN WITHOUT THE BREACH OF
EMPLOYEE OF THIS SUBSECTION 10(A); OR (III) IS MADE AVAILABLE TO EMPLOYEE BY A
THIRD PARTY NOT IN BREACH OF AN OBLIGATION OF CONFIDENTIALITY.


(B)        NON-COMPETITION.  EMPLOYEE COVENANTS AND AGREES THAT DURING THE
NON-COMPETITION RESTRICTED PERIOD, WITH RESPECT TO ANY STATE OF THE UNITED
STATES OF AMERICA OR ANY OTHER JURISDICTION IN WHICH THE COMPANY ENGAGES IN
BUSINESS DURING HIS EMPLOYMENT, OR, FOLLOWING TERMINATION OF EMPLOYEE’S
EMPLOYMENT, WAS ENGAGED IN BUSINESS AT THE TIME OF SUCH TERMINATION, EMPLOYEE
SHALL NOT, DIRECTLY OR INDIRECTLY, INDIVIDUALLY OR JOINTLY, OWN ANY INTEREST IN,
OPERATE, JOIN, CONTROL OR PARTICIPATE AS A PARTNER, DIRECTOR, PRINCIPAL,
OFFICER, OR AGENT OF, ENTER INTO THE EMPLOYMENT OF, ACT AS A CONSULTANT TO, OR
PERFORM ANY SERVICES FOR ANY PERSON OR ENTITY (I) THAT ENGAGES IN COMPETITIVE
ACTIVITIES OR (II) IN WHICH ANY SUCH RELATIONSHIP WITH EMPLOYEE WOULD RESULT IN
THE LIKELY, PROBABLE OR INEVITABLE USE OR DISCLOSURE OF CONFIDENTIAL
INFORMATION; PROVIDED THAT NOTHING SHALL PROHIBIT EMPLOYEE FROM BEING A PARTNER
OR EMPLOYEE OF, OR OTHERWISE BEING ASSOCIATED WITH, A PROFESSIONAL SERVICES FIRM
AS LONG AS EMPLOYEE IS NOT DIRECTLY ENGAGED IN THE PROVISION OF SERVICES TO ANY
SUCH PERSON OR ENTITY.  NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THIS
SUBSECTION 10(B) SHALL NOT PREVENT EMPLOYEE FROM ACQUIRING AS AN INVESTMENT
SECURITIES REPRESENTING NOT MORE THAN THREE PERCENT (3%) OF THE OUTSTANDING
VOTING SECURITIES OF ANY PUBLICLY-HELD CORPORATION.


(C)         NON-SOLICITATION; NON-INTERFERENCE.  DURING THE NON-SOLICITATION
RESTRICTED PERIOD, EMPLOYEE SHALL NOT, DIRECTLY OR INDIRECTLY, FOR HIS OWN
ACCOUNT OR FOR THE ACCOUNT OF ANY OTHER PERSON OR ENTITY, (I) ENCOURAGE, SOLICIT
OR INDUCE, OR IN ANY MANNER ATTEMPT TO ENCOURAGE, SOLICIT OR INDUCE, ANY PERSON
OR ENTITY EMPLOYED BY, AS AN AGENT OF, OR A SERVICE PROVIDER TO, THE COMPANY TO
TERMINATE (OR, IN THE CASE OF AN AGENT OR SERVICE PROVIDER, REDUCE) SUCH
PERSON’S OR ENTITY’S EMPLOYMENT, AGENCY OR SERVICE, AS THE CASE MAY BE, WITH THE
COMPANY; (II) SOLICIT OR ACCEPT BUSINESS FROM ANY INDIVIDUAL OR ENTITY FOR WHOM
THE COMPANY PROVIDED SERVICES OR PRODUCTS WITHIN THE ONE-YEAR PERIOD IMMEDIATELY
PRECEDING THE DATE OF EMPLOYEE’S TERMINATION OF EMPLOYMENT; OR (III) SOLICIT OR
ACCEPT BUSINESS FROM ANY PROSPECTIVE CUSTOMER OR CLIENT OF THE COMPANY WHO,
WITHIN THE ONE-YEAR PERIOD IMMEDIATELY PRECEDING THE DATE OF EMPLOYEE’S
TERMINATION OF EMPLOYMENT, EMPLOYEE HAD DIRECTLY SOLICITED OR WHERE, DIRECTLY OR
INDIRECTLY, IN WHOLE OR IN PART, EMPLOYEE SUPERVISED OR PARTICIPATED IN THE
COMPANY’S SOLICITATION ACTIVITIES RELATED TO SUCH PROSPECTIVE CUSTOMER OR
CLIENT, NOR SHALL HE ASSIST ANY PERSON OR ENTITY TO ENGAGE IN ANY ACTIVITY
PROHIBITED BY THIS SUBSECTION 10(C).


(D)       RETURN OF DOCUMENTS.  IN THE EVENT OF THE TERMINATION OF EMPLOYEE’S
EMPLOYMENT FOR ANY REASON, EMPLOYEE SHALL DELIVER TO THE COMPANY ALL OF (I) THE
PROPERTY OF THE COMPANY, AND (II) THE DOCUMENTS AND DATA OF ANY NATURE AND IN
WHATEVER MEDIUM OF THE COMPANY, AND HE SHALL NOT TAKE WITH HIM ANY SUCH
PROPERTY, DOCUMENTS OR DATA OR ANY REPRODUCTION THEREOF, OR ANY DOCUMENTS
CONTAINING OR PERTAINING TO ANY CONFIDENTIAL INFORMATION.


(E)       WORKS FOR HIRE.  EMPLOYEE AGREES THAT THE COMPANY SHALL OWN ALL RIGHT,
TITLE AND INTEREST THROUGHOUT THE WORLD IN AND TO ANY AND ALL INVENTIONS,
ORIGINAL WORKS OF AUTHORSHIP, DEVELOPMENTS, CONCEPTS, KNOW-HOW, IMPROVEMENTS OR
TRADE SECRETS, WHETHER OR NOT PATENTABLE OR REGISTERABLE UNDER COPYRIGHT OR
SIMILAR LAWS, WHICH EMPLOYEE MAY SOLELY OR JOINTLY CONCEIVE OR DEVELOP OR REDUCE
TO PRACTICE, OR CAUSE TO BE CONCEIVED OR DEVELOPED OR REDUCED TO

9


--------------------------------------------------------------------------------





PRACTICE DURING EMPLOYEE’S PERIOD OF EMPLOYMENT, WHETHER OR NOT DURING REGULAR
WORKING HOURS, PROVIDED THEY EITHER (I) RELATE AT THE TIME OF CONCEPTION OR
DEVELOPMENT TO THE ACTUAL OR DEMONSTRABLY PROPOSED BUSINESS OR RESEARCH AND
DEVELOPMENT ACTIVITIES OF THE COMPANY; (II) RESULT FROM OR RELATE TO ANY WORK
PERFORMED FOR THE COMPANY; OR (III) ARE DEVELOPED THROUGH THE USE OF
CONFIDENTIAL INFORMATION AND/OR COMPANY RESOURCES OR IN CONSULTATION WITH
COMPANY PERSONNEL (COLLECTIVELY REFERRED TO AS “DEVELOPMENTS”).  EMPLOYEE HEREBY
ASSIGNS ALL RIGHT, TITLE AND INTEREST IN AND TO ANY AND ALL OF THESE
DEVELOPMENTS TO THE COMPANY.  EMPLOYEE AGREES TO ASSIST THE COMPANY, AT THE
COMPANY’S EXPENSE, TO FURTHER EVIDENCE, RECORD AND PERFECT SUCH ASSIGNMENTS, AND
TO PERFECT, OBTAIN, MAINTAIN, ENFORCE, AND DEFEND ANY RIGHTS SPECIFIED TO BE SO
OWNED OR ASSIGNED.  EMPLOYEE HEREBY IRREVOCABLY DESIGNATES AND APPOINTS THE
COMPANY AND ITS AGENTS AS ATTORNEYS-IN-FACT TO ACT FOR AND ON EMPLOYEE’S BEHALF
TO EXECUTE AND FILE ANY DOCUMENT AND TO DO ALL OTHER LAWFULLY PERMITTED ACTS TO
FURTHER THE PURPOSES OF THE FOREGOING WITH THE SAME LEGAL FORCE AND EFFECT AS IF
EXECUTED BY EMPLOYEE.  IN ADDITION, AND NOT IN CONTRAVENTION OF ANY OF THE
FOREGOING, EMPLOYEE ACKNOWLEDGES THAT ALL ORIGINAL WORKS OF AUTHORSHIP WHICH ARE
MADE BY HIM (SOLELY OR JOINTLY WITH OTHERS) WITHIN THE SCOPE OF EMPLOYMENT AND
WHICH ARE PROTECTABLE BY COPYRIGHT ARE “WORKS MADE FOR HIRE,” AS THAT TERM IS
DEFINED IN THE UNITED STATES COPYRIGHT ACT (17 USC SEC. 101).  TO THE EXTENT
ALLOWED BY LAW, THIS INCLUDES ALL RIGHTS OF PATERNITY, INTEGRITY, DISCLOSURE AND
WITHDRAWAL AND ANY OTHER RIGHTS THAT MAY BE KNOWN AS OR REFERRED TO AS “MORAL
RIGHTS.”  TO THE EXTENT EMPLOYEE RETAINS ANY SUCH MORAL RIGHTS UNDER APPLICABLE
LAW, EMPLOYEE HEREBY WAIVES SUCH MORAL RIGHTS AND CONSENTS TO ANY ACTION
CONSISTENT WITH THE TERMS OF THIS AGREEMENT WITH RESPECT TO SUCH MORAL RIGHTS,
IN EACH CASE, TO THE FULL EXTENT OF SUCH APPLICABLE LAW.  EMPLOYEE WILL CONFIRM
ANY SUCH WAIVERS AND CONSENTS FROM TIME TO TIME AS REQUESTED BY THE COMPANY.


(F)        BLUE PENCIL.  IF ANY COURT OF COMPETENT JURISDICTION SHALL AT ANY
TIME DEEM THE DURATION OR THE GEOGRAPHIC SCOPE OF ANY OF THE PROVISIONS OF THIS
SECTION ENTITLED “RESTRICTIVE COVENANTS” UNENFORCEABLE, THE OTHER PROVISIONS OF
THIS SECTION ENTITLED “RESTRICTIVE COVENANTS” SHALL NEVERTHELESS STAND AND THE
DURATION AND/OR GEOGRAPHIC SCOPE SET FORTH HEREIN SHALL BE DEEMED TO BE THE
LONGEST PERIOD AND/OR GREATEST SIZE PERMISSIBLE BY LAW UNDER THE CIRCUMSTANCES,
AND THE PARTIES HERETO AGREE THAT SUCH COURT SHALL REDUCE THE TIME PERIOD AND/OR
GEOGRAPHIC SCOPE TO PERMISSIBLE DURATION OR SIZE.


SECTION 11.             INJUNCTIVE RELIEF.

Without limiting the remedies available to the Company, Employee acknowledges
that a breach or threatened breach of any of the covenants contained this
Section 10 hereof may result in material irreparable injury to the Company or
its subsidiaries or affiliates for which there is no adequate remedy at law,
that it will not be possible to measure damages for such injuries precisely and
that, in the event of such a breach or threat thereof, the Company shall be
entitled to obtain a temporary restraining order and/or a preliminary or
permanent injunction, without the necessity of proving irreparable harm or
injury as a result of such breach or threatened breach of Section 10 hereof,
restraining Employee from engaging in activities prohibited by Section 10 hereof
or such other relief as may be required specifically to enforce any of the
covenants in Section 10 hereof.  Notwithstanding any other provision to the
contrary, the Non-competition Restriction Period and the Non-solicitation
Restriction Period shall be tolled during any period of violation of any of the
covenants in Subsections 10(b) or (c) hereof and during any other period
required for litigation during which the Company seeks to enforce

10


--------------------------------------------------------------------------------




such covenants against Employee or another person or entity with whom Employee
is affiliated if it is ultimately determined that Employee was in breach of such
covenants.


SECTION 12.             REPRESENTATIONS AND WARRANTIES OF EMPLOYEE.

Employee represents and warrants to the Company that:


(A)           EMPLOYEE IS ENTERING INTO THIS AGREEMENT VOLUNTARILY AND THAT HIS
EXECUTION OF THIS AGREEMENT, HIS EMPLOYMENT HEREUNDER AND COMPLIANCE WITH THE
TERMS AND CONDITIONS HEREOF WILL NOT CONFLICT WITH OR RESULT IN THE BREACH BY
HIM OF ANY AGREEMENT TO WHICH HE IS A PARTY OR BY WHICH HE MAY BE BOUND;


(B)           HE HAS NOT, AND IN CONNECTION WITH HIS EMPLOYMENT WITH THE COMPANY
WILL NOT, VIOLATE ANY NON-SOLICITATION OR OTHER SIMILAR COVENANT OR AGREEMENT BY
WHICH HE IS OR MAY BE BOUND;


(C)           IN CONNECTION WITH HIS EMPLOYMENT WITH THE COMPANY HE WILL NOT USE
ANY CONFIDENTIAL OR PROPRIETARY INFORMATION HE MAY HAVE OBTAINED IN CONNECTION
WITH EMPLOYMENT WITH ANY PRIOR EMPLOYER; AND

(d)           The Company has suggested to the Employee that he seek legal
counsel of his choice to review this Agreement before he signs it, and he has
been given full and ample opportunity to do so.


SECTION 13.             TAXES. 

The Company may withhold from any payments made under this Agreement all
applicable taxes, including but not limited to income, employment and social
security taxes, as shall be required by law or governmental regulation or
ruling.


SECTION 14.             SET OFF; NO MITIGATION. 

The Company’s obligation to pay Employee the amounts provided and to make the
arrangements provided hereunder shall be subject to set-off, counterclaim or
recoupment of amounts owed by Employee to the Company or its affiliates.
Employee shall not be required to mitigate the amount of any payment provided
for pursuant to this Agreement by seeking other employment or otherwise and,
except as expressly provided for in this Agreement, the amount of any payment
provided for pursuant to this Agreement shall not be reduced by any compensation
earned as a result of Employee’s other employment or otherwise.


SECTION 15.             SUCCESSORS AND ASSIGNS; NO THIRD-PARTY BENEFICIARIES.


(A)           THE COMPANY. THIS AGREEMENT SHALL INURE TO THE BENEFIT OF, BE
BINDING  UPON, AND BE ENFORCEABLE BY, AND MAY BE ASSIGNED BY THE COMPANY TO, ANY
PURCHASER OF ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S BUSINESS OR ASSETS, OR AN
OPERATING DIVISION THEREOF, ANY SUCCESSOR TO THE COMPANY OR ANY ASSIGNEE THEREOF
(WHETHER DIRECT OR INDIRECT, BY STOCK PURCHASE, ASSET PURCHASE, MERGER,
CONSOLIDATION OR OTHERWISE).  THE COMPANY WILL REQUIRE ANY SUCH PURCHASER,
SUCCESSOR OR ASSIGNEE TO EXPRESSLY ASSUME AND AGREE TO PERFORM THIS AGREEMENT IN
THE

11


--------------------------------------------------------------------------------





SAME MANNER AND TO THE SAME EXTENT THAT THE COMPANY WOULD BE REQUIRED TO PERFORM
IT IF NO SUCH PURCHASE, SUCCESSION OR ASSIGNMENT HAD TAKEN PLACE.


(B)           EMPLOYEE.  EMPLOYEE’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT
SHALL NOT BE TRANSFERABLE BY EMPLOYEE BY ASSIGNMENT OR OTHERWISE, WITHOUT THE
PRIOR WRITTEN CONSENT OF THE COMPANY; PROVIDED, HOWEVER, THAT IF EMPLOYEE SHALL
DIE, ALL AMOUNTS THEN PAYABLE TO EMPLOYEE HEREUNDER SHALL BE PAID IN ACCORDANCE
WITH THE TERMS OF THIS AGREEMENT TO EMPLOYEE’S ESTATE.


(C)           NO THIRD-PARTY BENEFICIARIES.  NOTHING EXPRESSED OR REFERRED TO IN
THIS AGREEMENT WILL BE CONSTRUED TO GIVE ANY PERSON OR ENTITY OTHER THAN THE
COMPANY AND EMPLOYEE ANY LEGAL OR EQUITABLE RIGHT, REMEDY OR CLAIM UNDER OR WITH
RESPECT TO THIS AGREEMENT OR ANY PROVISION OF THIS AGREEMENT.


SECTION 16.             WAIVER AND AMENDMENTS.

Any amendment or modification of any of the terms of this Agreement shall be
valid only if made in writing and signed by each of the parties hereto.  No
waiver by either of the parties hereto of their rights hereunder or of
compliance by the other party of any of the terms or conditions hereof shall be
effective unless the party waiving its rights hereunder or compliance with the
terms hereof shall have executed a written instrument setting forth the terms
and conditions of such waiver.  In addition, no waiver by either of the parties
hereto of their rights hereunder or of compliance by the other party of any of
the terms or conditions hereof shall be deemed to constitute a waiver with
respect to any subsequent occurrences or transactions hereunder unless such
waiver specifically states that it is to be construed as a continuing waiver.


SECTION 17.             SEVERABILITY AND GOVERNING LAW.

Without limiting the terms of Section 10 above, if any covenants or such other
provisions of this Agreement are found to be invalid or unenforceable by a final
determination of a court of competent jurisdiction: (a) the remaining terms and
provisions hereof shall be unimpaired, and (b) the invalid or unenforceable term
or provision hereof shall be deemed replaced by a term or provision that is
valid and enforceable and that comes closest to expressing the intention of the
invalid or unenforceable term or provision hereof.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Texas
(without  giving effect to the choice of law principles thereof) applicable to
contracts made and to be performed entirely within such state.


SECTION 18.             NOTICES.


EVERY NOTICE OR OTHER COMMUNICATION RELATING TO THIS AGREEMENT SHALL BE IN
WRITING, AND SHALL BE MAILED OR DELIVERED TO THE PARTY FOR WHOM IT IS INTENDED
AT SUCH ADDRESS AS MAY FROM TIME TO TIME BE DESIGNATED BY IT IN A NOTICE MAILED
OR DELIVERED TO THE OTHER PARTY AS HEREIN PROVIDED, PROVIDED THAT, UNLESS AND
UNTIL SOME OTHER ADDRESS SHALL BE SO DESIGNATED, ALL NOTICES OR COMMUNICATIONS
BY EMPLOYEE TO THE COMPANY SHALL BE MAILED OR DELIVERED TO THE COMPANY AT ITS
PRINCIPAL EXECUTIVE OFFICE, AND ALL NOTICES OR COMMUNICATIONS BY THE COMPANY TO
EMPLOYEE MAY BE GIVEN TO EMPLOYEE PERSONALLY OR MAY BE MAILED TO EMPLOYEE AT
EMPLOYEE’S LAST KNOWN ADDRESS, AS REFLECTED IN THE COMPANY’S RECORDS.  A COPY OF
ANY NOTICE PROVIDED TO THE

12


--------------------------------------------------------------------------------





COMPANY BY EMPLOYEE HEREUNDER SHALL BE SENT SIMULTANEOUSLY TO THE COMPANY’S
CHIEF EXECUTIVE OFFICER, OR THE COMPANY’S CORPORATE SECRETARY, AT THE ADDRESS OF
THE COMPANY’S PRIMARY CORPORATE OFFICE.


ANY NOTICE SO ADDRESSED SHALL BE DEEMED TO BE GIVEN:  (I) IF DELIVERED BY HAND,
ON THE DATE OF SUCH DELIVERY; (II) IF MAILED BY COURIER OR BY OVERNIGHT MAIL, ON
THE FIRST BUSINESS DAY FOLLOWING THE DATE OF SUCH MAILING; AND (III) IF MAILED
BY REGISTERED OR CERTIFIED MAIL, ON THE THIRD BUSINESS DAY AFTER THE DATE OF
SUCH MAILING.


SECTION 19.             SECTION HEADINGS.

The headings of the Sections and Subsections of this Agreement are inserted for
convenience only and shall not be deemed to constitute a part thereof, affect
the meaning or interpretation of this Agreement or of any term or provision
hereof.


SECTION 20.             IRS CODE SECTION 409A

Notwithstanding any other provision of this Agreement to the contrary, if the
Employee is a “Specified Employee” as defined in IRS Code (“the Code”) Section
409A, and if any amounts that the Employee is entitled to receive pursuant to
this Agreement are otherwise not exempt from Code Section 409A as a short-term
deferral or otherwise, then to the extent necessary to comply with Code Section
409A, no payments may be made and no benefits may be provided under this
Agreement before the date which is six (6) months after the Employee’s
“separation from service” within the meaning of Code Section 409A or, if
earlier, the Employee’s death.  Any payments which would have otherwise been
required to be paid during such six (6) months or, if earlier, before the
Employee’s death, shall be paid to the Employee in one lump sum payment as soon
as administratively practical after the date which is six (6) months after the
Employee’s separation from service or, if earlier, the Employee’s date of death.
The Employee’s termination of employment under this Agreement shall be
interpreted in a manner consistent with the definition of “Separation from
Service” in Code Section 409A. To the extent this Agreement is subject to Code
Section 409A, it is intended to comply with the applicable requirements of Code
Section 409A and shall be construed and interpreted in accordance therewith.


SECTION 21.             ENTIRE AGREEMENT.

This Agreement, together with any agreements executed by the Company and
Employee in respect of awards under the Plan, constitutes the entire
understanding and agreement of the parties hereto regarding the employment of
Employee.  This Agreement supersedes all prior negotiations, discussions,
correspondence, communications, understandings and agreements between the
parties relating to the subject matter of this Agreement.


SECTION 22.             SURVIVAL OF OPERATIVE SECTIONS.

Upon any termination of Employee’s employment, the provisions of Sections 9, 10,
11, 13, 14, 15, 16, 17, 18 and 23 of this Agreement (and any related definitions
set forth in Section 1 hereof) shall survive to the extent necessary to give
effect to the provisions thereof.

13


--------------------------------------------------------------------------------





SECTION 23.             GENDER NEUTRALITY.

Any use of the male or female pronouns in this Agreement, whether “he,” “she,”
“him,” “her” or words or phrases to similar effect, shall have no significance
in the interpretation and application of the terms, provisions and conditions of
this Agreement, such use being solely for the sake of convenience.


SECTION 24.             COUNTERPARTS; FACSIMILE SIGNATURE.

This Agreement may be executed in two or more counterparts, each of which shall
be deemed to be an original but all of which together shall constitute one and
the same instrument.  The execution of this Agreement may be by actual or
facsimile signature.

IN WITNESS WHEREOF, the undersigned have executed this Employment Agreement as
of the date first above written.

 

 

 

CORNELL COMPANIES, INC.

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Patrick N. Perrin

 

 

 

 

Patrick N. Perrin,

 

 

 

 

Sr. V.P. &

 

 

 

 

Chief Administrative Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Employee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ William E. Turcotte

 

 

 

 

William E. Turcotte

 

14


--------------------------------------------------------------------------------